PER CURIAM:
Claimant alleges that on the evening of April 4, 1984, while travell-ing on Route 60 from Montgomery to Charleston, West Virginia, his *2251981 Plymouth Reliant station wagon was damaged when it struck a pothole extending across the right lane. The claimant testified that he had been driving at a speed of 40-45 mph and that it was raining.
Damage to the vehicle amounted to $397.88, of which sum claimant’s insurance company paid $264.52, leaving a balance of $133.36, the amount of the claim.
The claimant testified that the hole which he struck measured eighteen inches wide and eight inches deep. Claimant stated that he had travelled that portion of highway several months before, and had not noticed a hole or bump in the road at that location. In the fall of 1983, according to the claimant, the road had been blacktopped and was in good shape.
While the State is not an insurer of the safety of motorists using its highways, it does have the affirmative duty of using reasonable care for their safety. Although there was no evidence that the respondent had actual knowledge of the existence of this defect, the Court is of the opinion that it did have constructive notice. Route 60 is one of the main highways in this State, and it is clear that a pothole of the size described by the claimant could not have developed overnight. Lohan v. Dept. of Highways, 11 Ct.Cl. 39 (1975). Therefore, an award is made to the claimant in the amount of $133.36.
Award of $133.36.